DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 13-19 and 22-23 in the reply filed on 11/16/21 is acknowledged.  The traversal is on the ground(s) that Applicant specifically traverses the Examiner’s assertion that the method of claim 13 “can be practiced... mentally.” P.4. Ata minimum, Applicant strongly disagrees that at least the limitation of “receiving the second emission light beam at the camera, wherein the camera outputs a second output signal” could be performed mentally.  This is not found persuasive because in the Prior Office Action, hereby incorporated by reference, the examiner clearly provided a list of special features of the apparatus of claim 1 for which there is no corresponding feature of such required to be employed in the method.  The examiner maintains the previously stated position and grounds for lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
It is noted that it is noted who or what is required to perform each step recited in the method. For example, the acquiring step is not required be done by any specific device. It is 
It is noted that the phrase “positional error” is not defined in the claim. There is no indication as what is and is not considered to be a “positional error”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the top surface" in the last line of the first “acquiring” step.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what top surface of what is being referenced.
As to claim 18, it is unclear what the pronoun “foregoing” is meant to reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 16-17, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kei et al., US 2016/0169775.
The portions of Kei relied upon include, but are not limited to paragraphs [0002], [0012], [0034]-[0040), [0050)]-[0051], [0073}, [0075]-[0101] and figures 1-11.
As to claim 13, Kei discloses a method using an object picking apparatus including an imaging system (paragraph 0002, figures 1 and 9-10).
Figure 1 illustrates a sample container 102, 402 including a plurality of objects (biological cells 102a, 402a) (claim 23).
The device includes an in imaging system for providing a light beam to irradiate the cells. The device also provides for a camera 120 that allows for photographs to be taken of the cells and the tip 104 (emissions of a light beam received). The light source 101c is used as a light source when the tip 104 is illuminated and a bright-field image of a sample is acquired. By providing the light source 101c, since a state (a state where the quantity of reflected light becomes large) where the front end part 104T of the tip 104 shines can be further emphasized, visibility can be improved. Dotted line arrow C represents "a light beam with which a cell is 
   FIG. 2 is a view illustrating the principle of tip position measurement. FIG. 3 is a view illustrating the relationship between images and tip positions that are observed based on FIGS. 1 and 2. (paragraph 0042). 
The suction section 403 and the optical input/output unit .alpha.4(.alpha.) are configured such that the direction of the light path connecting the objective lens 401a and the imaging lens 401b and a longitudinal direction including the front end part 404T of the tip 404 maintain a parallel positional relationship. (paragraph 0048). 
The illumination light that has reached the front end part 404T of the suction tip 404 is reflected by the front end part 404T and advances in a direction opposite to the direction of the illumination light as reflected light 406f. The reflected light 406f (solid line arrow B in the drawing) (second emission of light). (paragraph 0051). 
Furthermore, the steps disclose relative to figure 9, paragraphs 0075-0090, correspond to those as clamed. See more specifically steps S9a2-S9a3, S9a5-S9a6, S9a9-Sa9a12. S9a3 is analyzing image of the objects, S9a3 is based on the analysis selecting an object from the plurality of objects, S9a6 and S9a9 is analyzing the image of the pipette tip based on the analyzing , identifying a coordinate positon of the pipette tip in XY plane. Step S9a10 is identifying a coordinate position of the pipette tip in the X-Y plane and determining a positional error between the coordinate position of the selected object and the coordinate position of the pipette tip. Step S9a11 and S9a12 is moving at least one of the pipette tip or the sample 
As to claim 17, Kei discloses wherein the light source 101 is used as a light source when the tip 104 is illuminated and a bright-filed image of a sample is acquired; Steps S9a2-S9a3 disclose that “the first excitation light beam irradiates the plurality of objects. Also, see step 10a4. (paragraphs 0039, 75-101; figures 8-10)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kei et al., US 2016/0169775 as applied above and further in view of Kitagawa, US 2005/0151092.
Kei does not disclose the further steps of claims 14-15, and 22 moving the sample container, adjusting focus of an objective, etc. as recited in the claims. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
The portions of Kitagawa relied upon include, but are not limited to the Abstract, paragraphs [0002], [0005], [0007], [0048)-[0053], [0070]-[0084], [0095-0104] and figures 1-6.
Kitagawa discloses a manipulator apparatus equipped with a manipulating implement that manipulates a cell, and a holding part holding the manipulating implement and a presuming device, in which an image including the holding part was read to obtain the location of the tip of the manipulating implement to the holding part from the image information of the holding part. (abstract). 
As to claim 14, Kitagawa discloses a method in which a tip and sample container can be moved relative to each other. As shown in FIGS. 1 and 2, the manipulator apparatus is equipped with an XY stage 1 on which a container Y is laid; a manipulator 2A1 disposed to an upper portion above the XY stage 1; an operating axis 3 which holds the manipulator 2A1; a Z stage 4 which holds the operating axis 3; a controlling part 5 which controls these XY stage 1, the operating axis 3, and the Z stage 4; photographing devices 6 and 7 which photographs the living organism sample in the container Y (cell S) from two directions; an image-processing device 8 which captures and performs an image processing of the image photographed through the photographing devices 6 and 7, and a lighting device 9 (which is omitted in FIG. 1) to supply light in the container Y It should be noted that the manipulator 2A1 is equipped with the 
It would have been obvious to and well within the common sense, predictability, routine skill and knowledge of one of ordinary skill in the art at the time of the invention recognize that the teachings of Kei may be combined with that of Kitagawa to provide for movement of both the sample container and tip to provide for proper alignment of the tip with the cells in the sample container to allow for manipulation and analysis of the cells. 
As to claim 15, although, it is obvious that one would desire for the imaging device/camera to be in focus to obtain a clear and accurate image, Kitagawa discloses wherein the camera and Step S1 (focusing the cell S is performed in the photographing device 6 having a microscope optical system) disclosed that “before acquiring the image of the plurality of objects, control the objective to adjust a focus on the plurality of objects” step S8 disclosed that “before acquiring the image of the pipette tip, control the objective to adjust a focus on the pipette tip”). (paragraphs [0007], [0053], [0070-84], references 1, 2, 6 (disclosed the objective), S, Y; camera; Steps S1 and S8).
As to claim 22, Kitagawa discloses wherein S11, S12 (the spatial relationship in the direction of Z-axis to the bottom surface of the container Y are computed; the tip X) disclosed that analyze the image of the pipette tip to identify an actual distance of the pipette tip from . 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kei et al., US 2016/0169775 as applied above and further in view of Backhaus et al. US 2011/0124037.
Kei does not specifically disclose the switching steps of claim 18. 
Backhaus discloses an automated method of removal of cells and/or cell colonies from a cell culture whilst executing a first detection step for selecting cells and/or cell colonies with reference to corporeal and/or physical parameters and detecting position data and storing the detected position data of the selected cells and/or cell colonies in a position database. (Abstract). 
Backhaus discloses references 1, 1b, 2, 3a, 6, 7 and figure 1 discloses that the imaging system comprises at least a first excitation filter and a second excitation filter movable into an excitation light path between the light source and the objective; wherein references 6, 8, different excitation wavelength, and figure 1 discloses that the first excitation filter and the second excitation filter configured to pass different respective wavelengths of light, and the controller is configured to select the second excitation wavelength by switching the first excitation filter out of the excitation light path and the second excitation filter into the excitation light path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798